Interim. Decision #2403

MATTER OF SWISSAIR "FLIGHT SR 168"

In Fine Proceedings
'BOS-10/11.307
BOS-10/11.319
Decided by Board February 10, 1975
(1) Liability to fine under section 273(a) of the Immigration and Nationality Act for
bringing the three aliens involved to the United States without the required visas is
established by official Service records (prepared by immigration inspectors upon the
arrival of the alien passengers) indicating that the aliens arrived without the required
visas, where the carrier has submitted nothing to challenge the reliability of the official
records and, moreover, lies conceded that lie empluyeea neglected in check the alien
passengers' passports for visas.
(2) The impositicn of fines in the instant cases did not lack due process for failure to give
the carrier an opportunity to cross-examine the immigration inspectors who prepared
the official forms since no useful purpose would be served thereby. There is no reason to
expect that, if questioned by counsel, the immigration inspectors could add anything of
significance to the information contained in the official records of the aliens' arrivals.
Balanced against this is the great inconvenience to the Service in being required to take
immigration inspectors away from their duties and have them available to testify on a
routine basis.
(3) Counsel's contention that due process in administrative fine proceedings under section
273 of the Act requires that the Government include the alien's passport, or a copy
thereof, in the record of proceedings, is rejected.
IN RE:

SWISSAIR 'FLIGHT SR 168", which arrived at Boston, Massachusetts, from

foreign, on April 8, 1973. Alien passenger involved:
HERMAN KREMER
SWISSAIR 'FLIGHT SR 168", which arrived at Boston, Massachusetts, from
foreign, on September 17, 1973. Alien passengers involved: JOSE DA SILVA
and MARIE G. DA SILVA
BASIS FOR FINIS: Act of 1952—Section 273(b) [8 U.S.C. 1323(b)]
ON BEHALF OF CARRIER:
Steven R. Sehlam, Esquire
335 Broadway
New York, New York 10013

ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial Attorney

The District Director imposed fines in the total amount of $3,000 upon
the carrier Swissair for three violations of section 273(a) of the Immigration and Nationality Act, and he denied the carrier's requests for remis272

Interim Decision #2403
sion of the fines. The carrier has appealed from the district director's
decisions, and has also requested that the cases be remanded to the
district director. The requests for remand will be denied, and the
appeals will be dismissed.
The evidence of the carrier's liability under section 273 is'eOntained in
official Service records, prepared by immigration inspectors upon the
arrival of the alien passengers, indicating that the aliens' passports
contained no visas. Counsel has conceded that the carrier's employees at
the point of embarkation failed to check whether the alien passengers
involved had valid visas (0.A. p: 2). Affidavits from the carrier's' employees contained in the records are to the same effect. No evidence has
been submitted to show that the passengers were in possession of the
proper visas. •
Counsel contends that the.imposition of the fines did not comport with
due process because the carrier was not given an 'opportunity to crossexamine the immigration inspectors who prepared the official forms.
This argument is similar to the one rejected by us in Matter of Swissair
"Flight #164," 15 I. & N. Dec. (BIA 1974). However, counsel points to
some differences between that case and those presently before us.
In Matter of Swissair "Flight #164," supra, the carrier made no
request for a personal interview pursuant to 8 CFR 280.12, and no
specific request for an opportunity to cross-examine the immigration
inspector was presented to the district director. In both of the cases

presently before us, the carrier requested personal interviews pursuant
to 8 CFR 280.12, and in addition requested that the immigration inspectors who prepared the official forms be present at the interviews for
crosslexamination. The interviews were scheduled; but the district director informed counsel by letter that the immigration inspectors would
not be available for cross-examination. Thereupon, counsel withdrew
the requests for personal interviews, and requested instead to be furnished with copies of 'the official forms prepared by the immigration
inspectors. The. district director complied with that request.
We do not believe that there is any significant difference between the
cases presently before us and Matter of Swissair "Flight #164," supra.
In each case the material fact is that there is an official Service record
indicating that the alien passenger arrived without the required visa,
and the carrier has submitted nothing to challenge the reliability of the
official record.' Moreover, in each case the carrier conceded that its
employees neglected to check the alien passenger's passport for a visa.
We note that Rule 803 of the Federal Rules of Evidence, P.D. 93-595, approved
January 2, 1975; effective July 1, 1975, provides that records of a regularly conducted
activity, and public records and reports, are admissible in court as an exception to the
hearsay rule, "even though the declarant is available as•a witness," unless circumstances
are such as to "indicate tack of trustworthiness."

373

Interim Decision #2403
Due process in an administrative proceeding is not a fixed concept,
but rather varies according to the nature of the case and a weighing of
the private and governmental interests involved. Richardson v.
Perales, 402 U.S. 389,401-02 (1971); Goldberg v. Kelly, 397 U.S. 254,
262-63 (1970); Cafeteria & Restaurant Workers Union v. McElroy, 367
U.S. 886, 895 (1961); Blackwell College of Business v. Attorney General, 454 F.2d 928, 932 (D.C. Cir. 1971).
In each cf the present cases, there is no reason to expect that, if
questioned by counsel, the immigration inspector could add anything of ,
significance to the information contained in the official record of the
alien's arrival. Balanced against this is the great inconvenience to the
Service in being required to take immigration inspectors away from
their duties and have them available to testify on a routine basis. 2 We
find no useful purpose which would be served by requiring the Service
to permit cross-examination of the immigration inspectors in the present cases.
Counsel also has raised the contention that due process in fine proceedings requires that the Government include the alien's passport, or a
copy thereof, in the record. We rejected that argument in Matter of
Swissair "Flight #164," supra, and we adhere to that rejection. See
Cunard S.S. Co. v. Elting, 97 F.2d 373,376-77 (C.A. 2, 1938).
Under the circumstances of the present cases, we conclude that the
proceedings complied with due process, and that the evidence is sufficient to establish the carrier's violation of section 273(a) of the Act in

each case. See Matter of Swissair "Flight #164," supra.
Counsel makes several challenges to the constitutionality of section
273 of the Act. However, we have no authority to pass upon the
constitutionality of the statutes which we administer. Matter of Swissair "Flight #164," supra; Matter of Santana, 13 I. & N. Dec. 362 (BIA
1969); Matter of L , 4 I. & N. Dee. 556 (BIA 1951).
Although the carrier requests remission of the fines, counsel makes no
claim that the circumstances of these eases come within the remission
—

provision of section 272(c) of the Act (0.A. p. 4). On the basis of the facts

of record, we conclude that no valid claim for remission under section
273(c) could be presented, since by the exercise of "reasonable dili-

gence" the carrier could have ascertained that the passengers in question were aliens and that visas were required.
2 The potential effect of having to deploy personnel in the foregoing manner is great in
view of the large number of alien passengers who arrive in the United States from foreign
countries by air and sea and who are subject to inspection. In the year ending June 30,
1973, there were 5,490,705 aliens who arrived in the United States by air and sea from
foreign countries (exclusive of travel over land borders (except Mexican air travel),
military personnel, crewmen, and travelers between the United Melee end its possessions). 1973 Annual Report of the Immigration and Naturalization Service, at 92.

374

Interim Decision #2403
The district director's decisions were correct. The appeals will be
dismissed. Counsel's requests for remands to allow cross-examination of
the immigration inspectors will also be denied.
ORDER: The requests for remand are denied, and the appeals are
dismissed.

375

